            Case: 1:21-cr-00192 Document #: 1 Filed: 03/29/21 Page 1 of 2 PageID #:1


    FIL ED                 AJS
      9/2021
      3/2
              . BRUTO    N
   THOMA.SDGIS T R IC T COURT   UNITED STATES DISTRICT COURT
CLERK, U .S
                                NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DILrlsION

        UNITED STATES OF AMERICA
                                                    NO.   21-cr-00192
                                                    Violation:18 UoS.C.§ 1001(a)(1)
        RUDOLPH ACOSTA
                                                    Judge Mary M. Rowland
                                                    Magistrate Judge Sheila M. Finnegan
                The UNITED STATES ATTORNEY charges:

                1.   At times material to this information:

                     a.    State Senator A was an Illinois State Senator. Defendant
      RUDOLPH ACOSTA made periodic cash payments to, and had a close relationship

      with, State Senator A.

                     b.    Individual A conducted business in the State of Iltinois and
      periodically sought official action from State Senator A. Individual A provided

      defendant and State Senator A with benefits, including free services, meals, and

      travel.

                     c.    The Federal Bureau of Investigation ("FBI") had initiated an

      investigation of potential violations of federal criminal law by State Senator A,

      Individual A, associates of Individual A, and others. The following matters, among

      others, were material to the investigation:

                                 The scope and nature of State Senator A's relationship with

      ACOSTA;
     Case: 1:21-cr-00192 Document #: 1 Filed: 03/29/21 Page 2 of 2 PageID #:2




       4.       It   was further part of the scheme that, when questioned about State

Senator A on or about January 76,2017, March 20,2OL7,May 12,2017, June 13,

20L7, June 22, 2017, and December 22, 2018, ACOSTA provid.ed answers that

concealed the fact that ACOSTA had made periodic cash payments to State Senator

A.

       5.      It    was further part of the scheme that, when questioned about State

Senator     A and Individual A on or about August LL, 2Ol7 and August 18, 2018,
ACOSTA provided answers that concealed the fact that Individual A had provided

ACOSTA and State Senator A with benefits.

            violation of Title 18, United States Code, Section 1001(a)(1).
      .In
                                            AMARJEET        ffixilllJ+'Jt"i:Ju
                                                            Date: 2021.03.28 I 2:4e:1 8
                                            BH   AC H U
                                          Signed by AmarJeet S.Bhachu
                                          on behalf ofthe
                                          UNITED STATES ATTORNEY




                                             3
